In a proceeding under article 78 of the Civil Practice Act, to review the determination of the State Rent Administrator, which revoked his earlier determination fixing the maximum rent at $110 per month, and refixing it at $90, the order at Special Term annuls the determination and fixes the maximum rent at $110 in accordance with the Administrator’s earlier determination. Order reversed on the law, without costs, the proceeding dismissed, and the determination of the Administrator, fixing the maximum rent at $90, confirmed. Upon remission by the Supreme -Court the Administrator had the power to make a new determination, even though the evidence was approximately the same as on the earlier determination. There is substantial evidence to support the new determination. (Matter of Yasser v. McGoldrick, 282 App. Div. 1056.) Nolan, P. J., Adel, Wenzel, Schmidt and Murphy, JJ., concur.